 

Exhibit 10.1

 

FIRST AMENDMENT TO

 

NOTE PURCHASE AGREEMENT

 

This First Amendment dated as of January 29, 2020 (the “Amendment”) to that
certain Note Purchase Agreement dated as of December 8, 2019 (the “Agreement”)
is by and between ClearOne, Inc., a Delaware corporation (the “Company”), and
Edward D. Bagley (the “Purchaser”). Capitalized terms used herein and not
defined shall have the meaning ascribed to them in the Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Company, the Purchaser, and the Guarantors (as defined in the
Agreement) entered into the Agreement pursuant to which the Company issued to
the Purchaser a senior secured convertible note dated December 17, 2019 in the
principal amount of $3,000,000.00 (the “Note”) pursuant to the terms of the
Agreement;

 

WHEREAS, Section 3.5 of the Agreement contemplated that the tax treatment of the
Note would reflect the issuance of the Note with an original issue discount
(“OID”); and

 

WHEREAS, consistent with Section 3.5 of the Agreement, it was the intent of the
parties to the Agreement that the Note be issued with OID of one and one-half
percent (1.5%), or Forty-Five Thousand Dollars ($45,000), and the parties now
desire to amend the Agreement to more specifically set out the original intent
of the parties with regard to such OID in the Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the receipt and sufficiency of which is hereby acknowledged, parties
hereto agree as follows:

 

A G R E E D

 

1.     Section 2. Purchase and Sale of the Notes. The parties hereby agree to
add Section 2.3 to the Agreement which shall read as follows:

 

2.3     Original Issue Discount. The Notes carry an original issue discount of
1.5% (the “OID Amount”). The purchase price, therefore, shall be $2,955,000,
computed as follows: $3,000,000 original principal balance, less the OID Amount.

 

2.     Schedule 2.1 of the Agreement. The allocation table set forth on Schedule
2.1 of the Agreement shall be deleted in its entirety and replaced as follows:

 

 

--------------------------------------------------------------------------------

 

 

Purchaser

Principal

Amount

Original Issue

Discount

Purchase Price

Warrant Shares

Edward D. Bagley

$3,000,000.00

1.5%

$2,955,000.00

340,909

 

 

 

3.     Governing Law. This Amendment shall be governed by and construed and
interpreted under the laws of New York.

 

4.     Severability. In the event that any provision of this Amendment becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Amendment shall continue in full force and effect without said
provision, provided that no such severability shall be effective if it
materially changes the economic benefit of this Amendment to any party.

 

5.     Full Force and Effect. This Amendment shall be construed in connection
with and as part of the Agreement, and except as modified and expressly amended
by this Amendment, all terms, conditions and covenants contained in the
Agreement, the Note and the Warrant are hereby ratified and shall be and remain
in full force and effect.

 

6.     Counterparts. This Amendment may be executed in counterparts, each of
which shall be declared an original, but all of which together shall constitute
one and the same instrument.

 

[remainder of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment to the Agreement is executed effective as of
the date first written above.

 

  COMPANY:        

 

ClearOne, Inc.

 

 

 

 

 

 

 

 

By: /s/ Zeynep Hakimoglu

 

 

Name: Zeynep Hakimoglu

 

 

Its: President and Chief Executive Officer

 

              PURCHASER:                 /s/ Edward D. Bagley     Name: Edward
D. Bagley  

 

 

 

 

ClearOne, Inc.

Signature Page to Amendment to Note Purchase Agreement

61576950v.1

 